  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 1 of 17


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 GEORGE MONTANEZ, JR.,

                        Plaintiff,

                        v.                                CAUSE NO.: 2:19-CV-208-TLS

 TOWN OF HIGHLAND, HIGHLAND
 POLICE DEPARMTMENT, CHIEF PETER
 HOJNIKCI, and UNKNOWN POLICE
 OFFICER,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on Defendants, Town of Highland, Highland Police

Department, CPL. Michael Yonkman, and Chief Peter Hojnicki’s Partial Motion to Dismiss

[ECF No. 34]. The Plaintiff did not file a response, and the time to do so has passed. For the

reasons set forth below, the Court GRANTS in part and DENIES in part the motion and

REMANDS the case to state court.

                                        BACKGROUND

       Plaintiff George Montanez, Jr. filed a Complaint [ECF No. 6] in the Lake County,

Indiana, Superior Court, on May 8, 2019, against Defendants the Town of Highland, the

Highland Police Department, and an Unknown Police Officer for the alleged excessive forced

used by the officer in violation of the United States Constitution, the Indiana Constitution, and

Indiana state law when the Plaintiff was arrested, transported, and booked on May 8 and 9, 2017.

On May 15, 2019, the Plaintiff filed a First Amended Complaint [ECF No. 8], adding Chief

Hojnicki to the caption and correcting a factual allegation. The Defendants filed a timely Notice

of Removal [ECF No. 1] on May 31, 2019. The Plaintiff filed a Second Amended Complaint
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 2 of 17


[ECF No. 26], on November 4, 2019, to identify the “Unknown Police Officer” as Corporal

Michael Yonkman. Although Corporal Michael Yonkman’s name is substituted in place of the

“Unknown Police Officer” throughout the Second Amended Complaint, the Plaintiff did not

update the caption. The Plaintiff makes the following factual allegations.

        Corporal Yonkman is a police officer with and employee of the Highland Police

Department, and Chief Hojnicki is Police Chief of the Highland Police Department. Second Am.

Compl. ¶¶ 5, 6, 32, ECF No. 26. At all relevant times, Corporal Yonkman was acting “under the

color of the statutes, ordinances, regulations, customs, and usages of the Highland Police

Department.” Id. ¶ 9; see also ¶ 23. In the late evening to early morning of May 8 and 9, 2017,

Officer Danny Ponce, who is not a party to this litigation, and Corporal Yonkman came to the

residence of the Plaintiff’s former significant other and minor daughter. Id. ¶ 12. Officer Ponce

asked if the Plaintiff could leave, but the Plaintiff responded that he was unable to do so due to a

physical handicap and that he was too intoxicated to drive. Id. ¶ 13. In response, Corporal

Yonkman used unreasonable and excessive force by removing the Plaintiff from a bench,

dragging him out of the home, and throwing him upon the ground in a brutal fashion despite

having actual knowledge that the Plaintiff was physically handicapped. Id. ¶ 14. With the sole

intention of causing the Plaintiff pain, Corporal Yonkman used unreasonable and excessive force

by applying and over-tightening handcuffs, resulting in a wrist injury to the Plaintiff. Id. ¶¶ 15,

16. When the Plaintiff requested that the handcuffs be removed or loosened due to pain, Corporal

Yonkman told the Plaintiff to “shut the f*** up.” Id. ¶ 17. All of this occurred while arresting,

transporting, and booking the Plaintiff. Id. ¶ 18. The Plaintiff did not resist, attempt to resist,

attack, or attempt to attack any officer in the Highland Police Department. Id. ¶ 19. After the

injury, the Plaintiff was denied prompt and reasonable medical care and treatment. Id. ¶ 21. The



                                                   2
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 3 of 17


Plaintiff alleges that he suffered injuries as a result of the alleged excessive force, including

injury to his wrist, cervical spine, and lumbar spine. Id. ¶ 24.

       Count I, brought under 42 U.S.C. § 1983 against all the Defendants, alleges that Corporal

Yonkman used excessive force and that the Plaintiff’s arrest, transport, and booking was done in

a violent and abusive manner with the intent of humiliating and embarrassing the Plaintiff and

resulting in the physical injuries. Id. ¶¶ 24–28. The Plaintiff also alleges that the Highland Police

Department systematically failed to train its officers in the proper use of force. Id. ¶ 30. The

Plaintiff alleges that he was deprived of the following federal constitutional and state law rights

in violation of § 1983: (1) Fourth Amendment right to be free from unreasonable search and

seizure; (2) Sixth Amendment right to be informed of the nature and cause of the accusations

against him; (3) Fifth and Fourteenth Amendment rights not to be deprived of life, liberty, or

property without due process of law and right to equal protection of the laws; (4) Eighth

Amendment right to be free from cruel and unusual punishment; (5) right to not be treated with

unnecessary rigor under Article I Section 15 of the Indiana Constitution; (6) right to be free from

cruel and unusual punishment under Article I Section 16 of the Indiana Constitution; and (7)

related provisions of Indiana state law. Id. ¶¶ 33(A)–(G).

       The Plaintiff then brings two state law claims. Count II alleges that Corporal Yonkman

used excessive force in violation of Indiana state law when he wrongfully, unlawfully, wantonly,

and maliciously assaulted and battered the Plaintiff while booking him. Id. ¶¶ 37, 41. Count III

alleges a state law claim for reckless disregard of the Plaintiff’s medical needs against all the

Defendants. Id. p. 8. The Plaintiff alleges that the lawsuit is brought against the Town of

Highland on theories of negligence and vicarious responsibility. Id. ¶ 11.

       On December 16, 2019, the Defendants filed the instant Partial Motion to Dismiss [ECF

No. 34]. The Plaintiff did not file a response, and the time to do so has passed. See N.D. Ind.

                                                  3
     USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 4 of 17


L.R. 7-1(d)(5) (“The court may rule on a motion summarily if an opposing party does not file a

response before the deadline.”). The same date, Defendant Town of Highland filed a Partial

Answer [ECF No. 36] to the Plaintiff’s Second Amended Complaint.

                                       LEGAL STANDARD

        A motion to dismiss brought under Rule 12(b)(6) “challenges the viability of a complaint

by arguing that it fails to state a claim upon which relief may be granted.” Camasta v. Jos. A.

Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). The Court presumes that all well-

pleaded allegations are true, views these well-pleaded allegations in the light most favorable to

the plaintiff, and draws all reasonable inferences in favor of the plaintiff. Reynolds v. CB Sports

Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). Surviving a Rule 12(b)(6) motion “requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be

enough to raise a right to relief above the speculative level . . . .” Id. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 556).

                                             ANALYSIS

        In the instant motion, the Defendants seek dismissal of all the Plaintiff’s claims with the

exception of the claim of assault and battery against the Town of Highland. See Defs.’ Mot. ¶ 8,

ECF No. 26. The Court considers the arguments in turn.

A.      Defendant Corporal Yonkman—Statute of Limitations

        Defendants seek dismissal of the claims against Corporal Yonkman as barred by the

statute of limitations. When determining the statute of limitations for claims brought under 42

U.S.C. § 1983, federal courts apply the forum state’s statute of limitations for constitutional and

                                                   4
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 5 of 17


personal injury claims. Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). In Indiana, the

applicable statute of limitations period is two years. Id.; Ind. Code § 34-11-2-4(a). Although state

law supplies the tolling rules, the accrual of § 1983 claims is governed by federal law. Wallace v.

Kato, 549 U.S. 384, 388 (2007). Accrual of § 1983 claims occurs “when the plaintiff has a

complete and present cause of action, . . . that is, when the plaintiff can file suit and obtain

relief.” Id. (internal citations and quotation marks omitted). In other words, “a personal injury

claim raised under § 1983 accrues ‘when the plaintiff knows or has reason to know of the injury

which is the basis of his action.’” Regains, 918 F.3d at 533 (quoting Serino v. Hensley, 735 F.3d

888, 591 (7th Cir. 2013)). For the Plaintiff’s Indiana state law claims, “the cause of action of a

tort claim accrues and the statute of limitations begins to run when the plaintiff knew or, in the

exercise of ordinary diligence, could have discovered that an injury had been sustained as a result

of the tortious act of another.” Filip v. Block, 879 N.E.2d 1076, 1082 (Ind. 2008) (quoting

Wehling v. Citizens Nat’l Bank, 586 N.E.2d 840, 843 (Ind. 1992)).

       Here, the Plaintiff alleges that his arrest, transport, and booking occurred during the late

evening to early morning of May 8 to 9, 2017. To bring a § 1983 claim or the state law claims

against Corporal Yonkman, the Plaintiff was required to file his complaint against Corporal

Yonkman within two years of his injury, which was May 9, 2019. However, the Plaintiff did not

add Corporal Yonkman to this lawsuit until November 2019, after the statute of limitations had

expired.

       Federal Rule of Civil Procedure 15(c) allows an amendment to relate back to the date of

the original complaint under limited circumstances. See Fed. R. Civ. P. 15(c)(1). When the

amendment adds a defendant, the amended pleading relates back to the date of the original

pleading only if the party to be added: “(i) received such notice of the action that it will not be

prejudiced in defending on the merits; and (ii) knew or should have known that the action would

                                                   5
     USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 6 of 17


have been brought against it, but for a mistake concerning the proper party’s identity.” Fed. R.

Civ. P. 15(c)(1)(C)(i)–(ii) (emphasis added). The Seventh Circuit Court of Appeals has held that

the identity of an unknown defendant does not fall within the mistake requirement of Rule 15(c),

and, therefore, an amendment to name the previously unknown defendant does not relate back to

the date of the original complaint. See Baskin v. City of Des Plaines, 138 F.3d 701, 704 (7th Cir.

1998); see also Gomez v. Randle, 680 F.3d 859, 864 n.1 (7th Cir. 2012) (“[O]nce the statute of

limitations period expires, [a plaintiff] cannot amend his complaint to substitute a new party in

the place of ‘John Doe.’”). Here, the Plaintiff did not make a mistake as to Corporal Yonkman’s

name. Rather, the Plaintiff did not know Corporal Yonkman’s identity, naming instead an

“Unknown Police Officer” in the original Complaint [ECF No. 6]. Therefore, the Plaintiff’s

claims against Corporal Yonkman filed in November 2019 do not relate back to the filing of the

original Complaint and are barred by the statute of limitations, which expired on May 9, 2019.

The Court grants the motion, dismissing the claims against Defendant Corporal Yonkman.

B.      Defendant Highland Police Department

        The Defendants seek dismissal of the Highland Police Department as a defendant because

it is not a suable entity under Indiana law. “The ‘department’ of [an Indiana] city is merely a

vehicle through which government fulfills its policy functions and is not a governmental entity

unto itself.” City of Peru v. Lewis, 950 N.E.2d 1, 4 (Ind. Ct. App. 2011) (citing Slay v. Marion

Cty. Sheriff’s Dep’t, 603 N.E.2d 877, 887 (Ind. Ct. App. 1997)). A non-existent entity, such as a

city department, cannot be sued. Id. Because the Highland Police Department is a department of

the Town of Highland and not a distinct governmental entity under Indiana law, it is an improper

defendant. The Court grants the motion and dismisses all claims against Defendant Highland

Police Department.



                                                 6
     USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 7 of 17


C.      Town of Highland—Monell Liability under § 1983

        The Defendants argue that the Second Amended Complaint fails to a claim for municipal

liability under § 1983, and the Plaintiff offers no response in support of this claim.1 To state a

claim under § 1983, “a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory v. Lyons,

469 F.3d 667, 670 (7th Cir. 2006). A municipality can only be held liable under § 1983 “when

execution of a government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the injury.” Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). To state a claim of

municipality liability under § 1983, a plaintiff must plead factual content that allows the court to

draw the reasonable inference that “the unconstitutional act complained of is caused by: (1) an

official policy adopted and promulgated by its officers; (2) a governmental practice or custom

that, although not officially authorized, is widespread and well settled; or (3) an official with

final policy-making authority.” Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir.

2010) (citing Monell, 436 U.S. at 690; Valentino v. Village of South Chicago Heights, 575 F.3d

664, 674 (7th Cir. 2009)). Here, the Plaintiff appears to be proceeding under the second option.

        In the motion, the Defendants argue that the allegations of a widespread custom or policy

are boilerplate and that the Plaintiff has not alleged any facts other than his own single incident.

In order to succeed on a de facto custom theory, “the plaintiff must demonstrate that the practice

is widespread and that the specific violations complained of were not isolated incidents.” Gill v.


1
  The Second Amended Complaint brings the Monell claim against the Highland Police Department only.
Because the Highland Police Department is not a suable entity, the Court considers whether the Plaintiff
has stated a claim for municipal liability against the Town of Highland. Also, to the extent that the
Plaintiff has sued Chief Hojnicki in his official capacity, see Second Am. Compl. ¶¶ 29, 31, such a claim
is “to be treated as a suit against the entity” in all but name, and the claims are really against the Town of
Highland. Kentucky v. Graham, 473 U.S. 159, 166 (1985); see also Sow v. Fortville Police Dep’t, 636
F.3d 293, 300 (7th Cir. 2011).

                                                      7
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 8 of 17


City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017) (citing Jackson v. Marion County, 66 F.3d

151, 152 (7th Cir. 1995)); see also Thomas, 604 F.3d at 303–04. Thus, at the pleading stage, to

allege a widespread policy or custom such that it constitutes a de facto policy with the force of

law for Monell purposes, a plaintiff “must allege facts that permit the reasonable inference that

the practice is so widespread so as to constitute a governmental custom” and that the occurrence

was not an isolated incident. Gill, 850 F.3d at 344 (citing McCauley v. City of Chicago, 671 F.3d

611, 618 (7th Cir. 2011)).

        In Gill, the Seventh Circuit Court of Appeals found that the plaintiff had failed to state a

claim of a widespread practice because he did not provide examples of other similar violations

nor plausibly allege that they existed. See Gill, 850 F.3d at 344. The court held that, “[t]he

specific actions of the detectives in Gill’s case alone, without more, cannot sustain a Monell

claim based on the theory of a de facto policy.” Id. (citing Palmer v. Marion County, 327 F.3d

588, 596 (7th Cir. 2003)). In contrast, in White v. City of Chicago, the Court of Appeals found

that the plaintiff’s allegations related to his individual incident were sufficient to state a claim of

Monell liability for an allegedly unconstitutional policy related to search warrant applications.

829 F.3d 837, 840–41, 843–44 (7th Cir. 2016). However, in White, the plaintiff had also offered

the police department’s “standard printed form that does not require specific factual support for

an application for an arrest warrant.” Id. at 844. Thus, the plaintiff was not required to identify

“even one other individual” who had been subjected to the same policy because the allegations

of his personal incident together with the form were sufficient to allege municipal liability. Id.

        Here, like in Gill, the Plaintiff’s factual allegations are insufficient to support an

inference that the alleged constitutional violations by Corporal Yonkman were caused by a de

facto policy or custom under Monell. The Plaintiff brings the § 1983 claim against the Highland

Police Department generally for “its delegated deliberately indifferent unconstitutional decisions,

                                                   8
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 9 of 17


policies, practice, habits, customs, usages, training and derelict supervision, ratification,

acquiescence and intentional failures which were moving forces in the complained of

constitutional and statutory violations and resulting injuries.” Compl. ¶ 10. The Plaintiff also

alleges that Corporal Yonkman and the Highland Police Department were acting pursuant to

such policies, practices, customs, and usages. Id. ¶ 23. However, the Plaintiff has not alleged any

facts in support of these alleged policies other than his own arrest and transport on May 8 and 9,

2017, and has not provided any factual detail regarding any alleged widespread policies and/or

customs beyond formulaic conclusions. Because he did not file a response brief, the Plaintiff has

offered no argument or law in support of his Monell claim and has not identified other evidence,

such as the standard form offered in White, that would support an inference of a widespread

practice. As alleged, there are no facts that make it plausible that this was not an isolated event or

that others may have suffered the same harm as Plaintiff.

       The Second Amended Complaint also alleges that the Highland Police Department

systematically failed to train and supervise its officers in the proper use of force. Id. ¶ 30. In

limited circumstances, a municipality’s failure to train its officers based on a single incident can

rise to the level of a government policy and impose Monell liability when the constitutional

violation is a “highly predictable consequence” of the failure to train. Connick v. Thompson, 563

U.S. 51, 63–64 (2011) (quoting Board of Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397,

409 (1997); citing City of Canton v. Harris, 489 U.S. 378, 390 n.10 (1989)); see also Woodward

v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917, 929 (7th Cir. 2004) (quoting Bryan Cty., 520 U.S.

at 409). However, the Plaintiff has not filed a response brief in support of the claim and, thus, has

not advanced this theory. See County of McHenry v. Ins. Co. of the West, 438 F.3d 813, 818 (7th

Cir. 2006) (“[W]hen presented with a motion to dismiss, the non-moving party must proffer

some legal basis to support his cause of action.” (quoting Stransky v. Cummins Engine Co., Inc.,

                                                   9
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 10 of 17


51 F.3d 1329, 1335 (7th Cir. 1995) (“The federal courts will not invent legal arguments for

litigants.”)); Doe v. Grosch, 17 C 1214, 2017 WL 3970515, at *3 (N.D. Ill. Sept. 8, 2017)

(finding that the plaintiffs had forfeited any “single-incident” argument under Connick by failing

to raise it in their opposition brief).

        Therefore, the Court grants the motion to dismiss as to the Monell claim and dismisses

the § 1983 claim against the Town of Highland.

D.      Section 1983 Claim Against Chief Peter Hojnicki Individually

        The Defendants seek dismissal of any Fourth Amendment excessive force claim against

Chief Hojnicki in his individual capacity. Individual liability under § 1983 requires that the

individual be personally involved in the alleged constitutional violation. Colbert v. City of

Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (citing Minix v. Canarecci, 597 F.3d 824, 833 (7th

Cir. 2010)). And, a supervisor must be personally involved in the constitutional violation to be

liable based on a theory of supervisory liability. Gill, 850 F.3d at 344 (citing Matthews v. City of

East St. Louis, 675 F.3d 703, 708 (7th Cir. 2012)). Thus, “the supervisor ‘must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what [he] might

see.’” Id. (citing Matthews, 675 F.3d at 708). Here, the Plaintiff has not alleged any facts

showing that Chief Hojnicki was personally involved in or had knowledge of the alleged

constitutional violation on May 8 and 9, 2017. The only factual allegations against Chief

Hojnicki are generally that he provided certain officer training. See Second Am. Compl. ¶¶ 29,

31. Because the Plaintiff does not allege that Chief Hojnicki knew of or was personally involved

in the alleged use of force, he fails to state a claim against Chief Hojnicki individually. The

Court grants the motion and dismisses the § 1983 claims against Chief Hojnicki in his individual

capacity.



                                                 10
    USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 11 of 17


E.      Individual Officer Immunity under the Indiana Tort Claims Act

        In Counts II and III, the Plaintiff alleges state law claims of assault and battery and

reckless disregard for his medical needs, respectively. To the extent these claims are brought

against Chief Hojnicki and Corporal Yonkman in their individual capacities, the Defendants

move to dismiss the claims based on Indiana Tort Claims Act (ITCA) immunity.2

        The ITCA provides, in relevant part, that “[a] lawsuit alleging that an employee acted

within the scope of the employee’s employment bars an action by the claimant against the

employee personally.” Ind. Code § 34-13-3-5(b). Thus, “[u]nder the [ITCA], there is no remedy

against the individual employee so long as he was acting within the scope of his employment.”

Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014); see Bushong v. Williamson, 790

N.E.2d 467, 472–73 (Ind. 2003) (explaining that, where a plaintiff alleges that an employee acted

within the scope of employment, § 34-13-3-5(b) “provides an immediate and early indication

that the employee is not personally liable,” even if the action is criminal). “To be within the

scope of employment, conduct must be of the same general nature as that authorized, or

incidental to the conduct authorized.” Celebration Fireworks, Inc. v. Smith, 727 N.E.2d 450, 453

(Ind. 2000) (citing Restatement (Second) Agency § 229 (1958)). Even tortious, malicious, or

criminal acts may fall within the scope of employment. See Burton v. Benner, 140 N.E.3d 848,




2
 The immunity provided by the ITCA is an affirmative defense that a complaint normally need not
anticipate in order to survive a motion to dismiss. See Moore v. Corizon Health Inc., No. 1:17-cv-987,
2018 WL 1522658, at *8 (S.D. Ind. Mar. 28, 2018) (citing United States v. Lewis, 411 F.3d 838, 842 (7th
Cir. 2005)). However, there is an exception when “the allegations of the complaint itself set forth
everything necessary to satisfy the affirmative defense” such that dismissal is appropriate. Id. (quoting
Lewis, 411 F.3d at 842).


                                                   11
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 12 of 17


853 (Ind. 2020); Bushong, 790 N.E.2d at 472–73; Ball v. Jones, 52 N.E.3d 813, 820 (Ind. Ct.

App. 2016) (citing Kemezy v. Peters, 622 N.E.2d 1296, 1298 (Ind. 1993)).

       In the Second Amended Complaint, the Plaintiff alleges that Officer Yonkman’s actions

were taken under color of law, that Officer Yonkman was an employee of the Town of Highland,

that Chief Hojnicki and Corporal Yonkman were both officers with the Highland Police

Department, and that Officer Yonkman was acting pursuant to the policies, guidelines, customs,

and usages of the Highland Police Department. Compl. ¶¶ 4, 5, 9, 23, 32. The Plaintiff alleges

that Corporal Yonkman placed him in handcuffs and arrested, transported, and booked him. Id.

¶¶ 15–18. These factual allegations are consistent with the duties of law enforcement officers.

See Foster v. Land, No. 2:16-cv-45, 2016 WL 3971699, at *6 (N.D. Ind. July 25, 2016) (noting

that “pulling over a motorist, checking records, making an arrest, and transporting a suspect to

jail . . . are with the general scope of a police officer’s duties and are performed in furtherance of

the police department’s business” (citing Reiner v. Dandurand, 33 F. Supp. 3d 1018, 1032 (N.D.

Ind. 2014))). The Plaintiff did not file a response brief and has not contested that he is alleging

that the officers were acting within the scope of employment. Accordingly, Chief Hojnicki and

Corporal Yonkman are immune from suit on the Indiana state law claims against them. The

Court grants the motion and dismisses Counts II and III brought against Chief Hojnicki and

Corporal Yonkman personally.

F.     Count III—Reckless Disregard of the Plaintiff’s Medical Needs

       The Defendants seek dismissal of the claim in Count III alleging reckless disregard of the

Plaintiff’s medical needs. The Defendants argue that the Town of Highland is entitled to

common law tort immunity from any liability in providing services related to crime and fire

prevention, citing City of Hammond v. Cipich, 788 N.E.2d 1273, 1282 (Ind. Ct. App. 2003). The

Defendants assert that they were furnishing police protection services when they were

                                                  12
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 13 of 17


summoned and dispatched to the residence of the Plaintiff’s former significant other. Thus, they

reason that the Defendants’ alleged disregard for the Plaintiff’s medical needs was done while

providing police protection services.

       In Cipich, emergency medical technicians and firefighters of the Hammond Fire

Department attempted to rescue the plaintiff from his car, which he had driven into the cold waters

of Lake Michigan in the Hammond Marina. 788 N.E.2d at 1276. Although the plaintiff was

eventually extracted from his vehicle and resuscitated, he sustained serious brain damage from

prolonged oxygen deprivation and will remain in a vegetative state for the remainder of his life.

Id. at 1277. The plaintiff sued under § 1983 and state negligence law. Id. The court recognized that

“all governmental units [are] bound . . . by the common law duty to use ordinary and reasonable

care under the circumstances, except for such claims as failure to prevent crime, appointment of

an incompetent official, or an incorrect judicial decision.” Id. at 1282 (emphasis added) (quoting

Benton v. City of Oakland City, 721 N.E.2d 224, 230 (Ind. 1999)). The court recognized that the

immunity extends to tort liability arising from the failure to provide fire protection. Id. at 1282–83

(citing Gates v. Town of Chandler Water Dep’t, 725 N.E.2d 117, 119 (Ind. Ct. App. 2000)). The

court then found that “[a] municipality’s provision of emergency rescue services is clearly like the

provision of police and fire protection” such that the failure to provide adequate rescue services

should be immunized from tort liability. Id. at 1283.

       Here, there are no allegations in the Second Amended Complaint that the police officers

were providing police protection, fire protection, or emergency rescue services. There are no

allegations regarding why the police officers were present at the home of the Plaintiff’s former

significant other, let alone that the police had been called to provide protection services. The

Second Amended Complaint alleges only that the officers “came to the residence of Plaintiff’s

former significant other and minor daughter.” Compl. ¶ 12. The Defendants have not cited any

                                                 13
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 14 of 17


authority applying this immunity to the failure to address the medical needs of a person who has

been arrested, transported, and booked by police officers. Thus, on the allegations of the Second

Amended Complaint, this common law immunity is inapplicable. The Court denies the motion to

dismiss Count III against Defendant Town of Highland.

G.     Other Constitutional Claims

       The Defendants seek dismissal for failure to state a claim of the Plaintiff’s § 1983 claims

brought under the Sixth, Fifth, and Eighth Amendments to the United States Constitution, the

Indiana Constitution, and Indiana tort law. The Plaintiff offers no response in support of any of

these claims.

       The Sixth Amendment, by its plain language, applies to criminal prosecutions. See U.S.

Const. Amend. VI (“In all criminal prosecutions, the accused shall enjoy the right to a speedy

and public trial . . . .”). “[A] person’s Sixth and Fourteenth Amendment right to counsel attaches

at or after the time that adversary judicial proceedings have been initiated against him . . . —

whether by way of formal charge, preliminary hearing, indictment, information, or arraignment.”

Kirby v. Illinois, 406 U.S. 682, 688–99 (1972). The Plaintiff does not allege that any criminal

charges were filed against him in connection with the allegations in this case or that the

Defendants took any action against him after criminal proceedings were initiated. Therefore, the

Plaintiff fails to state a claim for a violation of his Sixth Amendment rights.

       Paragraph 33(C) of the Second Amended Complaint invokes “[t]he right of the Plaintiff

not [to] be deprived of life, liberty or property without due process of law, and the right to equal

protection of the laws, secured by the Fifth and Fourteenth Amendments to the Constitution of

the United States.” Second Am. Compl. ¶ 33(C). The Fifth Amendment, made applicable to the

States by the Fourteenth Amendment, provides, in relevant part, that “[n]o person shall be . . .

deprived of life, liberty, or property, without due process of law . . . .” U.S. Const. Amend. V.

                                                 14
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 15 of 17


The Plaintiff has not alleged any facts suggesting that he was deprived of a protectable property

or liberty interest other than the excessive force during his arrest, which implicates the Fourth

Amendment. See Turner v. City of Champaign, No. 19-3446, 2020 WL 6437305, at *3, — F.3d

—, — (7th Cir. Nov. 3, 2020) (“A claim for excessive force under § 1983 invokes the Fourth

Amendment’s protection against unreasonable seizures.”). To state a claim under the Equal

Protection Clause based on membership in a protected class, a plaintiff must allege that he is part

of a protected class, he is otherwise similarly situated to members of the unprotected class, and

he was intentionally treated differently than members of the unprotected class. Brown v. Budz,

398 F.3d 904, 916 (7th Cir. 2005). To state a claim for a “class of one” equal protection

violation, a plaintiff must show that he was “intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (citations omitted). Here, the Plaintiff has not

alleged that he was subject to unequal treatment, nor can unequal treatment be inferred from the

allegations of the Second Amended Complaint. Again, the Plaintiff has not provided any

response in support of this claim. The Plaintiff fails to state a claim for a violation of his Fifth

and Fourteenth Amendment rights.

        “The Eighth Amendment right to be free from cruel and unusual punishment is applicable

only to those criminals who are serving a sentence.” Anderson v. Gutschenritter, 836 F.2d 346,

348 (7th Cir. 1988). The Plaintiff does not present any allegations that he was a convicted

prisoner serving a sentence. Therefore, the Plaintiff fails to state a claim for a violation of his

Eighth Amendment rights.

        Finally, the Plaintiff invokes § 1983 to bring a claim under Article 1 Sections 15 and 16

of the Indiana Constitution and Indiana state law. Section 1983 is a method for vindicating

violations of the United States Constitution and federal statutes, not state laws. See Scott v.

                                                  15
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 16 of 17


Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However, 42 U.S.C. § 1983 protects plaintiffs

from constitutional violations, not violations of state laws . . . .”). Thus, the Plaintiff fails to state

a claim under § 1983 for a violation of the Indiana Constitution or Indiana state law.

        Accordingly, the Court grants the motion and dismisses without prejudice for failure to

state a claim the § 1983 claims brought under the Sixth, Fifth, and Eighth Amendments to the

United States Constitution; Article 1, Sections 15 and 16 of the Indiana Constitution; and Indiana

state law. To the extent the Plaintiff intends to bring separate state law claims under Article I

Sections 15 and 16 of the Indiana Constitution, the state court will have an opportunity to

address any such claims on remand. But see Cantrell v. Morris, 849 N.E.2d 488, 499–500 (Ind.

2006) (“There is no explicit language in the Indiana Constitution providing any specific remedy

for violations of constitutional rights.”).

H.      Remaining State Law Claims

        The only remaining claims in this lawsuit are the state law claims against the Town of

Highland over which the Court has supplemental jurisdiction under 28 U.S.C. § 1367. Pursuant

to 28 U.S.C. § 1367(c)(3), the Court “may decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction[.]” 28 U.S.C. § 1367(c)(3). A court has discretion in deciding whether to relinquish

jurisdiction pursuant to § 1367(c)(3). See Zappa v. Gonzalez, 819 F.3d 1002, 1006 (7th Cir.

2016). “[T]he principle of comity encourages federal courts to relinquish supplemental

jurisdiction pursuant to § 1367(c)(3).” Hansen v. Bd. of Trs. of Hamilton Se. Sch. Corp., 551

F.3d 599, 607 (7th Cir. 2008) (citing Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir.

1999)). When deciding whether to retain jurisdiction, courts should consider judicial economy,

convenience, fairness, and comity. See Groce, 193 F.3d at 501 (quoting United Mine Workers v.

Gibbs, 383 U.S. 715, 726 (1966)). This Court has not engaged in any meaningful review of the

                                                    16
  USDC IN/ND case 2:19-cv-00208-TLS document 41 filed 11/13/20 page 17 of 17


merits of the state law claims and has not otherwise committed substantial judicial resources to

them. The resources spent by the parties in discovery can be applied to the litigation in state

court. The Court finds that declining to exercise jurisdiction over the remaining state law claims

is proper and remands the Plaintiff’s state law claims against Defendant Town of Highland.

                                         CONCLUSION

       Based upon the foregoing, the Court GRANTS in part and DENIES in part the

Defendants, Town of Highland, Highland Police Department, CPL. Michael Yonkman, and

Chief Peter Hojnicki’s Partial Motion to Dismiss [ECF No. 34].

       The Court DISMISSES the claims against Corporal Yonkman and the Highland Police

Department with prejudice, the claims against Chief Hojnicki without prejudice, and Count I

(§ 1983 Monell liability) against the Town of Highland without prejudice.

       The Court RELINQUISHES jurisdiction over the remaining state law claims against the

Town of Highland and REMANDS the case to the Lake County, Indiana, Superior Court for all

further proceedings.

       SO ORDERED on November 13, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 17
